Citation Nr: 1029590	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John R. Prairie, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1966.  
He also had periods of active duty for training (ACDUTRA) and 
inactive duty for training in the Air Force Reserve from 1967 to 
1978 and in the National Guard from 1978 to 1983.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 RO rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In 
that decision, the RO denied a claim of service connection for 
bilateral hearing loss.  

In November 2005, the Veteran attended a decision review officer 
(DRO) hearing.  A transcript of the hearing has been associated 
with the file.  

In October 2007, the Board denied the claim of service connection 
for bilateral hearing loss.  The Veteran appealed the October 
2007 decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2009, the Court remanded the appeal 
pursuant to a joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  


REMAND

In February 2009, the Court granted a motion for remand pursuant 
to the January 2009 instructions in the joint motion.  The joint 
motion stated that the November 2006 VA examination was 
inadequate because the examiner did not comment on whether 
Veteran's hearing loss was either incurred or aggravated during 
his ACDUTRA periods, which took place after his active duty 
service in June 1966.  

In a June 1966 examination, external otitis was noted from 1956.  
There were no complications or sequelae.  The Veteran also 
reported ear, nose or throat trouble.  Converted audiogram 
results are below (original measurements are listed in 
parentheses).  


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
5 (-5)
10 (0)
50 (45)
LEFT
15 (0)
10 (0)
10 (0)
25 (15)
35 (30)

(The Board notes that service department audiometric examinations 
prior to November 1, 1967, are assumed to be American Standards 
Association (ASA) units and have been converted to International 
Standards Organization (ISO) units for proper comparison.)  

June 1966 service personnel records indicate the Veteran wanted 
to separate from service to help run his family's saw mill.  The 
Veteran's DD 214 shows he separated from active duty service in 
July 1966.  

In December 1967, the Veteran enlisted in the Air Force Reserve.  
He reported frequent ear aches in the past, but stated he had 
none in the past two years.  His usual occupation was a mechanic.  
The ACDUTRA dates were not available for December 1967 in the 
service personnel records.  Audiogram results are below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
15
LEFT
-5
-5
-5
0
10

In August 1971, the Veteran reported no ear problems.  His usual 
occupation was a millwright.  The Veteran's August 2009 TDIU 
application shows his last occupation was also millwright (until 
1995).  

On August 14, 1972, the Veteran received a periodic examination.  
Service personnel records show the Veteran was on ACDUTRA during 
this examination.  High frequency hearing loss was noted.  
Audiogram results are below.  Hearing impairment for VA purposes 
was found in the left ear.  38 C.F.R. § 3.385 (2009).  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
20
35
LEFT
5
0
0
65
30

An August 1975 periodic examination showed audiogram results as 
follows.  Hearing impairment for VA purposes was found in both 
ears.  Id.  Service personnel records show no dated point summary 
available for this period; it is unknown if the Veteran was on 
ACDUTRA.  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
60
LEFT
5
5
5
20
45

In an August 1976 medical history report, the Veteran listed his 
regular occupation as a mechanic.  

In June 2005, a VA audiology consultation showed the Veteran 
reported gradually worsening hearing loss over the past 25 years 
(worse in the right ear) and a history of in-service noise 
exposure.  His hearing aids were cleaned and checked.  They were 
both working well.  Audiologic evaluation showed a moderate to 
profound sensorineural hearing loss in the right ear and a mild 
to profound sensorineural hearing loss in the left ear.  There 
was no significant change from his last evaluation.  The pattern 
of hearing loss was indicative of noise exposure.  
It was noted that due to the severity of the Veteran's hearing 
loss he would experience problems with activities of daily 
living; his hearing loss was greater than normal age-related 
loss.  

At the November 2005 DRO hearing, the Veteran stated he was 
exposed to noise from the flight line while on active duty from 
July 1953 to July 1966 (Transcript, p 2).  He did not wear 
hearing protection in the 1950s (Transcript, p 2).  He got a 
hearing aid from VA in December 2002 (Transcript, p 3).  

In November 2006 a VA audiology examination showed the claims 
file was reviewed.  The examiner noted that the separation 
examination from 1966 indicated clinically significant loss at 
the right ear for 4000 Hertz, but the enlistment examination from 
1967 into the Reserve service indicated hearing within normal 
limits throughout the frequency range tested.  The examiner did 
not discuss the fact that the Veteran had a 65 at 3000 Hertz in 
1972 and did not address whether the Veteran's hearing loss was 
incurred or aggravated while he was on ACDUTRA (during his 
Reserve or National Guard Service).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  The phrase "active 
military, naval, or air service" from 38 U.S.C.A. § 1110 and 
§ 1131 includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.6(a) (2009).  

The Veteran may only become service-connected for bilateral 
hearing loss if it is related to active duty or ACDUTRA service.  
The Veteran's National Guard service treatment records are not in 
the file.  On remand, the Veteran's National Guard service 
treatment records should first be requested.  

Finally, the Veteran should receive a new VA examination and the 
ACDUTRA service should be discussed and considered by the 
examiner in coming to a conclusion as to whether the Veteran was 
disabled by bilateral hearing loss incurred or aggravated in line 
of duty.  If the examiner concludes, as before, that the 
Veteran's hearing was not incurred or aggravated during active 
duty service in 1966, whether the presumption of soundness has 
been rebutted must be discussed because the August 1975 periodic 
examination shows the Veteran had bilateral hearing loss for VA 
purposes for both ears at that time.  

Accordingly, the case is REMANDED for the following action:

1. Request National Guard records for the 
Veteran from the Alabama National Guard or 
another appropriate repository and associate 
the records with the file.  The National 
Guard should also be requested to provide 
periods the Veteran served on ACDUTRA and 
specifically whether the Veteran served on 
ACDUTRA in August 1975.  A negative reply is 
requested and should be associated with the 
file.  

2. Schedule the Veteran for a new VA 
examination.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the examination.  
The examiner should determine the etiology of 
the Veteran's bilateral hearing loss 
disability, taking into account the periods 
of ACDUTRA after June 1966 during Reserve and 
National Guard service.  The examiner should 
reference the: 
*	June 1966 audiogram (separation from 
active duty service); 
*	December 1967 audiogram (entrance into 
Air Force Reserve service); 
*	August 1972 audiogram (taken during 
ACDUTRA service) ;
*	August 1975 audiogram (unknown if taken 
during ACDUTRA); 
*	records noting the Veteran's occupation 
as a millwright (August 2009 TDIU 
application) and a mechanic (August 1976 
medical history report); and the 
*	June 2005 VA audiology consultation 
which notes the Veteran's hearing was 
greater than normal age-related loss.  

The rationale for all opinions should be 
provided.  

3. Re-adjudicate the Veteran's claim for 
bilateral hearing loss on appeal.  If the 
claim remains denied, provide the Veteran and 
his attorney representative with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

